900 F.2d 256Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Gregory Wayne APPLEWHITE, Defendant-Appellant.
No. 89-5437.
United States Court of Appeals, Fourth Circuit.
Submitted March 5, 1990.Decided March 20, 1990.

Appeal from the United States District Court for the Eastern District of North Carolina, at Fayetteville.  W. Earl Britt, Chief District Judge.  (CR No. 88-21-3).
William E. Martin, Federal Public Defender, Raleigh, North Carolina, for appellant.
Margaret Person Currin, United States Attorney;  Peter W. Kellen, Assistant United States Attorney, Raleigh, N.C., for appellee.
E.D.N.C.
AFFIRMED.
PER CURIAM:


1
Gregory Wayne Applewhite appeals the district court's revocation of his probation.  United States v. Applewhite, CR No. 88-21-3 (E.D.N.C. July 24, 1989).  Applewhite's counsel has filed a brief in accordance with Anders v. California, 386 U.S. 738 (1967), indicating that, in his view, there are no meritorious issues for appeal.  In accordance with the requirements of Anders, supra, we have examined the entire record in this case and find no meritorious issues for appeal.


2
Finding no merit in the issue raised in the Anders brief and finding no error upon review of the record, we affirm the order of the district court.  Pursuant to the plan adopted by the Fourth Circuit Judicial Council in implementation of the Criminal Justice Act of 1964, 18 U.S.C. Sec. 3006A, court-appointed counsel has the obligation to advise Applewhite of his right to petition the Supreme Court for a writ of certiorari and, if Applewhite desires him to do so, to prepare the necessary papers.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED